Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a learning unit”, “an estimation unit”, “a storage unit” “a display unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language “configured to….” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a learning unit”, “an estimation unit”, “a storage unit” “a display unit” appear to be hardware including a processor and memory (par [0034] of the specification).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a determination unit”, “an input unit”, “first setting unit”, “reception unit”, “character recognition unit”, “registration unit”, there is no adequate description for those unit.
Dependent claims 2-9 are also rejected under 35 U.S.C. 112(a) for the same reason as set forth above.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “a determination unit”, “an input unit”, “first setting unit”, “reception unit”, “character recognition unit”, “registration unit” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
The terms “a determination unit”, “an input unit”, “first setting unit”, “reception unit”, “character recognition unit”, “registration unit” are unclear.

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-9 are also rejected under 35 U.S.C. 112(b) for the same reason as set forth above.
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pezzillo et al. (US 11494693) in view of Casbi et al. (US 11106524).
Regarding claim 1, Pezzillo teaches an image processing apparatus comprising: 
an input unit configured to input image data (102-106 in fig. 1); 
a learning unit configured to perform machine learning processing using information contained in the image data input by the input unit (col. 4, lines 25-40: input the images to one or more ML models) ; 
an estimation unit configured to output an estimation result based on the information contained in the image data using a learning model generated by learning of the learning unit (col. 4, lines 25-40: output a diagnosis result); and 
a determination unit configured to determine whether the image data input by the input unit contains sensitive information (col. 11 Lines:30-50: 1edge computing device can filter out personally-identifiable information (PII) and other sensitive data from the labeled observations included in feedback data), 
Pessillo does not explicitly disclose wherein in a case where the determination unit determines that the image data input by the input unit contains the sensitive information, the learning unit does not perform machine learning on at least the sensitive information contained in the image data.
Csabi teaches wherein in a case where the determination unit determines that the image data input by the input unit contains the sensitive information, the learning unit does not perform machine learning on at least the sensitive information contained in the image data (404: remove sensitive information in fig. 4 and prepare input data. Col. 4 Lines: 55-65: The document process pipeline 400 can also include preparing input data 408 for a learning machine. For example, a trained learning machine may expect data to be provided in a particular format. The process can structure the data in a manner expected by the learning machine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pessillo, to include wherein in a case where the determination unit determines that the image data input by the input unit contains the sensitive information, the learning unit does not perform machine learning on at least the sensitive information contained in the image data, in order to provide, by the at least one processor, a potential solution to the technical error suggested by Csabi (abstract).

Regarding claim 10, The structural elements of apparatus claim 1 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 1.

Claim 19 has been analyzed and rejected with regard to claim 1 and in accordance with Pessillo’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (col. 12, lines 25-45). 

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessillo in view of Csabi as applied to claim 1 above, and further in view of Schmidt et al. (US 20200402230).
Regarding claim 2, Pessillo in view of Csabi does not teaches the image processing apparatus according to claim 1, wherein in a case where the determination unit determines that the image data input by the input unit contains the sensitive information (, the estimation unit does not output the estimation result.
Schmidt teaches the image processing apparatus according to claim 1, wherein in a case where the determination unit determines that the image data input by the input unit contains the sensitive information (p0132: While this information might comprise sensitive private data the inventive method avoids the transfer of this training data 19 itself.. therefore there is not output result).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pessillo in view of Csabi, to include wherein in a case where the determination unit determines that the image data input by the input unit contains the sensitive information, the estimation unit does not output the estimation result, in order to for providing an aggregate algorithm for processing medical data and therefore also to provide a method for processing medical data that allows for the use of local training data while at the same time ensuring that privacy concerns about this data are respected suggested by Schmidt (p0010).

Regarding claim 11, The structural elements of apparatus claim 2 perform all of the steps of method claim 11. Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 2.

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessillo in view of Csabi as applied to claim 1 above, and further in view of Tadayon (US 20130166657).

Regarding claim 4, Pessillo in view of Csabi does not teach the image processing apparatus according to claim 1, further comprising a reception unit configured to receive a character string input by a user, wherein in a case where the character string received by the reception unit is contained in the image data, the determination unit determines that the image data contains the sensitive information, whereas in a case where the character string received by the reception unit is not contained in the image data, the determination unit determines that the image data does not contain the sensitive information.
Tadayon teaches the image processing apparatus according to claim 1, further comprising a reception unit configured to receive a character string input by a user (p0098:using the keywords such as "Confidential" or "private" or "secret"..)., wherein in a case where the character string received by the reception unit is contained in the image data, the determination unit determines that the image data contains the sensitive information, whereas in a case where the character string received by the reception unit is not contained in the image data, the determination unit determines that the image data does not contain the sensitive information (fig. 6: any “confidential” or similar phrase found”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pessillo in view of Csabi, to include a reception unit configured to receive a character string input by a user, wherein in a case where the character string received by the reception unit is contained in the image data, the determination unit determines that the image data contains the sensitive information, whereas in a case where the character string received by the reception unit is not contained in the image data, the determination unit determines that the image data does not contain the sensitive information, in order to provide solutions to improve the performance of email systems in different aspects, e.g. in terms of reliability, efficiency, redundancies, safety, security, and convenience for the users suggested by Tadayon (abstract).

Regarding claim 5, Pessillo in view of Csabi and Tadayon teaches the image processing apparatus according to claim 4, further comprising a character recognition unit configured to perform character recognition processing to recognize a character string contained in the image data (Tadayon: system OCR-s the email content in fig. 6) , wherein in a case where the character string acquired by the character recognition processing includes the character string received by the reception unit, the determination unit determines that the image data contains the sensitive information, whereas in a case where the character string acquired by the character recognition processing does not include the character string received by the reception unit, the determination unit determines that the image data does not contain the sensitive information (fig. 6 and p0098).
The rational applied to the rejection of claim 4 has been incorporated herein.

Regarding claim 13, The structural elements of apparatus claim 4 perform all of the steps of method claim 13. Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 4.

Regarding claim 14, The structural elements of apparatus claim 5 perform all of the steps of method claim 14. Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 5.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessillo in view of Csabi as applied to claim 1 above, and further in view of Sugihara (US 20190238709).

Regarding claim 7, Pessillo in view of Csabi does not teach the image processing apparatus according to claim 1, further comprising a registration unit configured to register the image data input by the input unit, wherein in a case where an image specified by the image data registered by the registration unit is contained in the image data input by the input unit, the determination unit determines that the image data contains the sensitive information, whereas in a case where the image specified by the image data registered by the registration unit is not contained in the image data input by the input unit, the determination unit determines that the image data does not contain the sensitive information.
Sugihara teaches the image processing apparatus according to claim 1, further comprising a registration unit configured (p0087:control unit 1) to register the image data input by the input unit, wherein in a case where an image specified by the image data registered by the registration unit is contained in the image data input by the input unit, the determination unit determines that the image data contains the sensitive information, whereas in a case where the image specified by the image data registered by the registration unit is not contained in the image data input by the input unit, the determination unit determines that the image data does not contain the sensitive information (p0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pessillo in view of Csabi, to include a registration unit configured to register the image data input by the input unit, wherein in a case where an image specified by the image data registered by the registration unit is contained in the image data input by the input unit, the determination unit determines that the image data contains the sensitive information, whereas in a case where the image specified by the image data registered by the registration unit is not contained in the image data input by the input unit, the determination unit determines that the image data does not contain the sensitive information in order to change an office environment so as to improve efficiency of a task about to be performed suggested by Sugihara (p0020).

Regarding claim 16, The structural elements of apparatus claim 7 perform all of the steps of method claim 16. Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 7.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessillo in view of Csabi as applied to claim 1 above, and further in view of Suzuki (US 20180270367).

Regarding claim 6, Pessillo in view of Csabi does not teach the image processing apparatus according to claim 5, further comprising a storage unit configured to store the character string acquired by the character recognition processing, wherein in the case where the determination unit determines that the image data contains the sensitive information, the storage unit is changed to a state of not storing the character string acquired by the character recognition processing on the image data.
Suzuki teaches the image processing apparatus according to claim 5, further comprising a storage unit configured to store the character string acquired by the character recognition processing, wherein in the case where the determination unit determines that the image data contains the sensitive information, the storage unit is changed to a state of not storing the character string acquired by the character recognition processing on the image data (p0251: cannot store the image data written with “confidential”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pessillo in view of Csabi, to include a storage unit configured to store the character string acquired by the character recognition processing, wherein in the case where the determination unit determines that the image data contains the sensitive information, the storage unit is changed to a state of not storing the character string acquired by the character recognition processing on the image data, in order to protect confidential document.

Regarding claim 15, The structural elements of apparatus claim 6 perform all of the steps of method claim 15. Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 6.

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessillo in view of Csabi as applied to claim 1 above, and further in view of Ock et al. (US 20220222242).
Regarding claim 8, Pessillo in view of Csabi does not each the image processing apparatus according to claim 1, further comprising a display unit, wherein the display unit displays the estimation result output by the estimation unit.
Ock teaches the image processing apparatus according to claim 1, further comprising a display unit, wherein the display unit displays the estimation result output by the estimation unit (p0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pessillo in view of Csabi, to include a display unit, wherein the display unit displays the estimation result output by the estimation unit, in order to provide a recommended temperature using a neural network algorithm, a deep learning algorithm, a linear regression algorithm, or the like as an artificial intelligence algorithm.

Regarding claim 9, Pessillo in view of Csabi and Ock teaches the image processing apparatus according to claim 8, wherein the display unit displays information indicating that an artificial intelligence (AI) function is being executed when the estimation unit performs estimation processing to output the estimation result or when the learning unit performs the machine learning processing (Ock: p0018).
The rational applied to the rejection of claim 8 has been incorporated herein.

Regarding claim 17, The structural elements of apparatus claim 8 perform all of the steps of method claim 17. Thus, claim 17 is rejected for the same reasons discussed in the rejection of claim 8.

Regarding claim 18, The structural elements of apparatus claim 9 perform all of the steps of method claim 18. Thus, claim 18 is rejected for the same reasons discussed in the rejection of claim 9.

Allowable Subject Matter
8.	Claims 3 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Pessillo et al. (US 11494693) teaches detecting sensitive information from image data, and performing machine learning image data. However, the closest prior art of record, namely Pessillo et al. (US 11494693), does not disclose, teach or suggest, the claim limitation, as recited in dependent claim 3.

Regarding claim 12, claim 12 is method claim of system claim 3, therefore it is allowed for the same reason as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677